Case 2:85-cv-04544-DMG-AGR Document 515 Filed 11/02/18 Page 1 of 31 Page ID
                                #:25677




               EXHIBIT 3
    REDACTED VERSION OF EXHIBIT FILED UNDER SEAL
Case 2:85-cv-04544-DMG-AGR Document 515 Filed 11/02/18 Page 2 of 31 Page ID
                                #:25678
Case 2:85-cv-04544-DMG-AGR Document 515 Filed 11/02/18 Page 3 of 31 Page ID
                                #:25679
Case 2:85-cv-04544-DMG-AGR Document 515 Filed 11/02/18 Page 4 of 31 Page ID
                                #:25680
Case 2:85-cv-04544-DMG-AGR Document 515 Filed 11/02/18 Page 5 of 31 Page ID
                                #:25681
Case 2:85-cv-04544-DMG-AGR Document 515 Filed 11/02/18 Page 6 of 31 Page ID
                                #:25682
Case 2:85-cv-04544-DMG-AGR Document 515 Filed 11/02/18 Page 7 of 31 Page ID
                                #:25683
Case 2:85-cv-04544-DMG-AGR Document 515 Filed 11/02/18 Page 8 of 31 Page ID
                                #:25684
Case 2:85-cv-04544-DMG-AGR Document 515 Filed 11/02/18 Page 9 of 31 Page ID
                                #:25685
Case 2:85-cv-04544-DMG-AGR Document 515 Filed 11/02/18 Page 10 of 31 Page ID
                                #:25686
Case 2:85-cv-04544-DMG-AGR Document 515 Filed 11/02/18 Page 11 of 31 Page ID
                                #:25687
Case 2:85-cv-04544-DMG-AGR Document 515 Filed 11/02/18 Page 12 of 31 Page ID
                                #:25688
Case 2:85-cv-04544-DMG-AGR Document 515 Filed 11/02/18 Page 13 of 31 Page ID
                                #:25689
Case 2:85-cv-04544-DMG-AGR Document 515 Filed 11/02/18 Page 14 of 31 Page ID
                                #:25690
Case 2:85-cv-04544-DMG-AGR Document 515 Filed 11/02/18 Page 15 of 31 Page ID
                                #:25691
Case 2:85-cv-04544-DMG-AGR Document 515 Filed 11/02/18 Page 16 of 31 Page ID
                                #:25692
Case 2:85-cv-04544-DMG-AGR Document 515 Filed 11/02/18 Page 17 of 31 Page ID
                                #:25693
Case 2:85-cv-04544-DMG-AGR Document 515 Filed 11/02/18 Page 18 of 31 Page ID
                                #:25694
Case 2:85-cv-04544-DMG-AGR Document 515 Filed 11/02/18 Page 19 of 31 Page ID
                                #:25695
Case 2:85-cv-04544-DMG-AGR Document 515 Filed 11/02/18 Page 20 of 31 Page ID
                                #:25696
Case 2:85-cv-04544-DMG-AGR Document 515 Filed 11/02/18 Page 21 of 31 Page ID
                                #:25697
Case 2:85-cv-04544-DMG-AGR Document 515 Filed 11/02/18 Page 22 of 31 Page ID
                                #:25698
Case 2:85-cv-04544-DMG-AGR Document 515 Filed 11/02/18 Page 23 of 31 Page ID
                                #:25699
Case 2:85-cv-04544-DMG-AGR Document 515 Filed 11/02/18 Page 24 of 31 Page ID
                                #:25700
Case 2:85-cv-04544-DMG-AGR Document 515 Filed 11/02/18 Page 25 of 31 Page ID
                                #:25701
Case 2:85-cv-04544-DMG-AGR Document 515 Filed 11/02/18 Page 26 of 31 Page ID
                                #:25702
Case 2:85-cv-04544-DMG-AGR Document 515 Filed 11/02/18 Page 27 of 31 Page ID
                                #:25703
Case 2:85-cv-04544-DMG-AGR Document 515 Filed 11/02/18 Page 28 of 31 Page ID
                                #:25704
Case 2:85-cv-04544-DMG-AGR Document 515 Filed 11/02/18 Page 29 of 31 Page ID
                                #:25705
Case 2:85-cv-04544-DMG-AGR Document 515 Filed 11/02/18 Page 30 of 31 Page ID
                                #:25706
Case 2:85-cv-04544-DMG-AGR Document 515 Filed 11/02/18 Page 31 of 31 Page ID
                                #:25707
